Exhibit 10.1

 

SUPERGEN, INC.

 

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AND CONFIDENTIAL INFORMATION AND INVENTION
ASSIGNMENT AGREEMENT

 

This Amended and Restated Executive Employment and Confidential Information and
Invention Assignment Agreement (the “Agreement”) is made and entered into as of
October 28, 2008 (the “Effective Date”) by and between SuperGen, Inc., a
Delaware corporation (the “Company”), and James S. Manuso (“Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive previously entered into an Executive
Employment and Confidential Information and Invention Assignment Agreement (the
“Original Agreement”) dated January 1, 2007 (the “Original Effective Date”)
establishing the terms on which the Company will employ Executive as its
President and Chief Executive Officer; and

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement to bring it into compliance with Section 409A of the Internal Revenue
Code of 1986, as amended, and any regulations or other guidance promulgated
thereunder (“Section 409A”).

 

NOW, THEREFORE, in consideration of the premises and mutual promises, covenants,
and conditions contained herein, the Company and Executive agree on the terms
and conditions set forth herein as follows:

 

AGREEMENT

 


1.     TERM.  THE COMPANY HEREBY AGREES TO CONTINUE TO EMPLOY EXECUTIVE AND
EXECUTIVE HEREBY ACCEPTS CONTINUED EMPLOYMENT, ON THE TERMS AND CONDITIONS SET
FORTH HEREIN.  THE TERM OF THIS AGREEMENT SHALL COMMENCE UPON THE EFFECTIVE DATE
AND SHALL CONTINUE UNTIL AND INCLUDING DECEMBER 31, 2009.


 


2.     POSITIONS AND DUTIES.  EXECUTIVE AGREES TO CONTINUE TO SERVE THE COMPANY
AS ITS PRESIDENT AND CHIEF EXECUTIVE OFFICER OR IN SUCH OTHER EXECUTIVE CAPACITY
AS THE BOARD MAY FROM TIME TO TIME REQUEST.  DURING THE TERM OF THIS AGREEMENT,
EXECUTIVE WILL HAVE ALL DUTIES AND RESPONSIBILITIES THAT ARE REASONABLY
CONSISTENT WITH THESE TITLES AND POSITIONS AND WILL DEVOTE ALL OF HIS NORMAL
BUSINESS TIME AND ATTENTION TO, AND USE HIS BEST EFFORTS TO ADVANCE, THE
BUSINESS OF THE COMPANY.  EXECUTIVE AGREES NOT TO ACTIVELY ENGAGE IN ANY OTHER
EMPLOYMENT, OCCUPATION OR CONSULTING ACTIVITY FOR ANY DIRECT OR INDIRECT
REMUNERATION WITHOUT THE PRIOR APPROVAL OF THE BOARD OF DIRECTORS (THE “BOARD”),
EXCEPT THAT WITHOUT THE PRIOR APPROVAL, EXECUTIVE MAY SERVE ON THE BOARD OF
DIRECTORS OF OTHER COMPANIES IF IN SO DOING EXECUTIVE DOES NOT VIOLATE THE TERMS
OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


3.     CONFIDENTIAL INFORMATION.


 


3.1  COMPANY INFORMATION.  EXECUTIVE AGREES AT ALL TIMES DURING THE TERM OF HIS
EMPLOYMENT AND THEREAFTER, TO HOLD IN THE STRICTEST CONFIDENCE, AND NOT TO USE,
EXCEPT FOR THE BENEFIT OF THE COMPANY, OR TO DISCLOSE TO ANY PERSON, FIRM OR
CORPORATION WITHOUT WRITTEN AUTHORIZATION OF THE BOARD, ANY CONFIDENTIAL
INFORMATION OF THE COMPANY, EXCEPT UNDER A NON-DISCLOSURE AGREEMENT DULY
AUTHORIZED AND EXECUTED BY THE COMPANY.  EXECUTIVE UNDERSTANDS THAT
“CONFIDENTIAL INFORMATION” MEANS ANY NON-PUBLIC INFORMATION THAT RELATES TO THE
ACTUAL OR ANTICIPATED BUSINESS OR RESEARCH AND DEVELOPMENT OF THE COMPANY,
TECHNICAL DATA, TRADE SECRETS OR KNOW-HOW, INCLUDING, BUT NOT LIMITED TO,
RESEARCH, PRODUCT PLANS OR OTHER INFORMATION REGARDING COMPANY’S PRODUCTS OR
SERVICES AND MARKETS THEREFORE, CUSTOMER LISTS AND CUSTOMERS (INCLUDING, BUT NOT
LIMITED TO, CUSTOMERS OF THE COMPANY ON WHOM EXECUTIVE CALLED WITH WHOM
EXECUTIVE BECAME ACQUAINTED DURING THE TERM OF HIS EMPLOYMENT), SOFTWARE
DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS, TECHNOLOGY, DESIGNS, DRAWINGS,
ENGINEERING, HARDWARE CONFIGURATION INFORMATION, MARKETING, FINANCES OR OTHER
BUSINESS INFORMATION.  EXECUTIVE FURTHER UNDERSTANDS THAT CONFIDENTIAL
INFORMATION DOES NOT INCLUDE ANY OF THE FOREGOING ITEMS THAT HAVE BECOME
PUBLICLY KNOWN AND MADE GENERALLY AVAILABLE THROUGH NO WRONGFUL ACT OF
EXECUTIVE’S OR OF OTHERS WHO WERE UNDER CONFIDENTIALITY OBLIGATIONS AS TO THE
ITEM OR ITEMS INVOLVED OR IMPROVEMENTS OR NEW VERSIONS THEREOF.


 


3.2  FORMER EMPLOYER INFORMATION.  EXECUTIVE AGREES THAT HE WILL NOT, DURING HIS
EMPLOYMENT WITH THE COMPANY, IMPROPERLY USE OR DISCLOSE ANY PROPRIETARY
INFORMATION OR TRADE SECRETS OF ANY FORMER EMPLOYER OR OTHER PERSON OR ENTITY
AND THAT HE WILL NOT BRING ONTO THE PREMISES OF THE COMPANY ANY UNPUBLISHED
DOCUMENT OR PROPRIETARY INFORMATION BELONGING TO ANY SUCH EMPLOYER, PERSON OR
ENTITY UNLESS CONSENTED TO IN WRITING BY SUCH EMPLOYER, PERSON OR ENTITY.


 


3.3  THIRD PARTY INFORMATION.  EXECUTIVE RECOGNIZES THAT THE COMPANY HAS
RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR CONFIDENTIAL OR
PROPRIETARY INFORMATION SUBJECT TO A DUTY ON THE COMPANY’S PART TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED
PURPOSES.  EXECUTIVE AGREES TO HOLD ALL SUCH CONFIDENTIAL OR PROPRIETARY
INFORMATION IN THE STRICTEST CONFIDENCE AND NOT TO DISCLOSE IT TO ANY PERSON,
FIRM OR CORPORATION OR TO USE IT EXCEPT AS NECESSARY IN CARRYING OUT EXECUTIVE’S
WORK FOR THE COMPANY’S CONSISTENT WITH THE COMPANY’S AGREEMENT WITH SUCH THIRD
PARTY.


 


4.     INVENTIONS.


 


4.1  INVENTIONS RETAINED AND LICENSED.  EXCEPT AS LISTED ON EXHIBIT A, EXECUTIVE
DOES NOT HAVE ANY INVENTIONS, ORIGINAL WORKS OF AUTHORSHIP, DEVELOPMENTS,
IMPROVEMENTS, AND TRADE SECRETS WHICH WERE MADE BY HIM PRIOR TO HIS EMPLOYMENT
WITH THE COMPANY (COLLECTIVELY REFERRED TO AS “PRIOR INVENTIONS”), WHICH BELONG
TO HIM, WHICH MAY RELATE TO THE COMPANY’S PROPOSED BUSINESS, PRODUCTS OR
RESEARCH AND DEVELOPMENT, AND WHICH WERE NOT PREVIOUSLY ASSIGNED TO THE
COMPANY.  IF IN THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE
INCORPORATES INTO A COMPANY

 

2

--------------------------------------------------------------------------------


 


PRODUCT, PROCESS OR SERVICE A PRIOR INVENTION OWNED BY EXECUTIVE OR IN WHICH
EXECUTIVE HAS AN INTEREST, EXECUTIVE HEREBY GRANTS TO THE COMPANY A
NONEXCLUSIVE, ROYALTY-FREE, FULLY PAID-UP, IRREVOCABLE, PERPETUAL, WORLDWIDE
LICENSE TO MAKE, HAVE MADE, MODIFY, USE AND SELL SUCH PRIOR INVENTION AS PART OF
OR IN CONNECTION WITH SUCH PRODUCT, PROCESS OR SERVICE, AND TO PRACTICE ANY
METHOD RELATED THERETO.


 


4.2  ASSIGNMENT OF INVENTIONS.  EXECUTIVE AGREES THAT EXECUTIVE WILL PROMPTLY
MAKE FULL WRITTEN DISCLOSURE TO THE COMPANY, WILL HOLD IN TRUST FOR THE SOLE
RIGHT AND BENEFIT OF THE COMPANY, AND HEREBY ASSIGNS TO THE COMPANY, OR ITS
DESIGNEE, ALL EXECUTIVE’S RIGHT, TITLE, AND INTEREST IN AND TO ANY AND ALL
INVENTIONS, ORIGINAL WORKS OF AUTHORSHIP, DEVELOPMENTS, CONCEPTS, IMPROVEMENTS,
DESIGNS, DISCOVERIES, IDEAS, TRADEMARKS OR TRADE SECRETS, WHETHER OR NOT
PATENTABLE OR REGISTRABLE UNDER COPYRIGHT OR SIMILAR LAWS, WHICH EXECUTIVE MAY
SOLELY OR JOINTLY CONCEIVE OR DEVELOP OR REDUCE TO PRACTICE, OR CAUSE TO BE
CONCEIVED OR DEVELOPED OR REDUCED TO PRACTICE, DURING THE PERIOD OF TIME
EXECUTIVE IS IN THE EMPLOY OF THE COMPANY (COLLECTIVELY REFERRED TO AS
“INVENTIONS”), EXCEPT AS PROVIDED IN SECTION 4.6 BELOW.  EXECUTIVE FURTHER
ACKNOWLEDGES THAT ALL ORIGINAL WORKS OF AUTHORSHIP WHICH ARE MADE BY HIM (SOLELY
OR JOINTLY WITH OTHERS) WITHIN THE SCOPE OF AND DURING THE PERIOD OF HIS
EMPLOYMENT WITH THE COMPANY, AND WHICH ARE PROTECTIBLE BY COPYRIGHT, ARE “WORKS
MADE FOR HIRE,” AS THAT TERM IS DEFINED IN THE UNITED STATES COPYRIGHT ACT. 
EXECUTIVE UNDERSTANDS AND AGREES THAT THE DECISION WHETHER OR NOT TO
COMMERCIALIZE OR MARKET ANY INVENTION DEVELOPED BY EXECUTIVE SOLELY OR JOINTLY
WITH OTHERS IS WITHIN THE COMPANY’S SOLE DISCRETION AND FOR THE COMPANY’S SOLE
BENEFIT AND THAT NO ROYALTY WILL BE DUE TO EXECUTIVE AS A RESULT OF THE
COMPANY’S EFFORTS TO COMMERCIALIZE OR MARKET ANY SUCH INVENTION.


 


4.3  INVENTIONS ASSIGNED TO THE UNITED STATES.  EXECUTIVE AGREES TO ASSIGN TO
THE UNITED STATES GOVERNMENT ALL HIS RIGHT, TITLE, AND INTEREST IN AND TO ANY
AND ALL INVENTIONS WHENEVER SUCH FULL TITLE IS REQUIRED TO BE IN THE UNITED
STATES BY A CONTRACT BETWEEN THE COMPANY AND THE UNITED STATES OR ANY OF ITS
AGENCIES.


 


4.4  MAINTENANCE OF RECORDS.  EXECUTIVE AGREES TO KEEP AND MAINTAIN ADEQUATE AND
CURRENT WRITTEN RECORDS OF ALL INVENTIONS MADE BY EXECUTIVE (SOLELY OR JOINTLY
WITH OTHERS) DURING THE PERIOD OF HIS EMPLOYMENT WITH THE COMPANY.  THE RECORDS
WILL BE IN THE FORM OF NOTES, SKETCHES, DRAWINGS, AND ANY OTHER FORMAT THAT MAY
BE SPECIFIED BY THE COMPANY.  THE RECORDS WILL BE AVAILABLE TO AND REMAIN THE
SOLE PROPERTY OF THE COMPANY AT ALL TIMES.


 


4.5  PATENT AND COPYRIGHT REGISTRATIONS.  EXECUTIVE AGREES TO ASSIST THE
COMPANY, OR ITS DESIGNEE, AT THE COMPANY’S EXPENSE, IN EVERY PROPER WAY TO
SECURE THE INTELLECTUAL PROPERTY RIGHTS RELATING THERETO IN ANY AND ALL
COUNTRIES, INCLUDING THE DISCLOSURE TO THE COMPANY OF ALL PERTINENT INFORMATION
AND DATA WITH RESPECT THERETO, THE EXECUTION OF ALL APPLICATIONS,
SPECIFICATIONS, OATHS, ASSIGNMENTS AND ALL OTHER INSTRUMENTS WHICH THE COMPANY
SHALL DEEM NECESSARY IN ORDER TO APPLY FOR AND OBTAIN SUCH RIGHTS AND IN ORDER
TO ASSIGN AND CONVEY TO THE COMPANY, ITS SUCCESSORS, ASSIGNS, AND NOMINEES THE
SOLE AND EXCLUSIVE RIGHTS, TITLE AND INTEREST IN AND TO SUCH INVENTIONS, AND ANY
COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS
RELATING THERETO.  EXECUTIVE FURTHER AGREES THAT HIS OBLIGATION TO EXECUTE OR
CAUSE TO BE

 

3

--------------------------------------------------------------------------------


 


EXECUTED WHEN IT IS IN HIS POWER TO DO SO, ANY SUCH INSTRUMENT OR PAPERS SHALL
CONTINUE AFTER THE TERMINATION OF THIS AGREEMENT.  IF THE COMPANY IS UNABLE
BECAUSE OF EXECUTIVE’S MENTAL OR PHYSICAL INCAPACITY OR FOR ANY OTHER REASON TO
SECURE EXECUTIVE’S SIGNATURE TO APPLY FOR OR TO PURSUE ANY APPLICATION FOR ANY
UNITED STATES OR FOREIGN PATENTS OR COPYRIGHT REGISTRATIONS COVERING INVENTIONS
OR ORIGINAL WORKS OF AUTHORSHIP ASSIGNED TO THE COMPANY AS ABOVE, THEN EXECUTIVE
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY AUTHORIZED
OFFICERS AND AGENTS AS HIS AGENT AND ATTORNEY IN FACT, TO ACT FOR AND IN
EXECUTIVE’S BEHALF AND STEAD TO EXECUTE AND FILE ANY SUCH APPLICATIONS AN TO DO
ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE PROSECUTION AND ISSUANCE OF
LETTERS PATENT OR COPYRIGHT REGISTRATIONS THEREON WITH THE SAME LEGAL FORCE AND
EFFECT AS IF EXECUTED BY EXECUTIVE.


 


4.6  EXCEPTION TO ASSIGNMENTS.  EXECUTIVE UNDERSTANDS THAT THE PROVISION OF THIS
AGREEMENT REQUIRING ASSIGNMENT OF INVENTIONS TO THE COMPANY DO NOT APPLY TO ANY
INVENTION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF CALIFORNIA LABOR CODE
SECTION 2870 (ATTACHED AS EXHIBIT B).  EXECUTIVE WILL ADVISE THE COMPANY
PROMPTLY IN WRITING OF ANY INVENTIONS THAT EXECUTIVE BELIEVES MEET THE CRITERIA
IN CALIFORNIA LABOR CODE SECTION 2870.


 


5.     OFFICE.  THE COMPANY SHALL PROVIDE EXECUTIVE WITH AN OFFICE AT THE
LOCATION OF THE COMPANY’S PRIMARY BUSINESS OPERATIONS THAT IS CONSISTENT WITH
HIS POSITIONS AND TITLES.


 


6.     COMPENSATION AND FRINGE BENEFITS.


 


6.1  BASE SALARY.  FOR ALL SERVICES RENDERED BY EXECUTIVE PURSUANT TO THIS
AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY (THE “BASE SALARY”) AT
THE ANNUAL RATE OF NOT LESS THAN FIVE HUNDRED SIXTY TWO THOUSAND THREE HUNDRED
EIGHTY DOLLARS ($562,380.00) AS OF THE EFFECTIVE DATE.  THE BASE SALARY SHALL BE
PAID IN PERIODIC INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL
PRACTICES.  EXECUTIVE’S ANNUAL SALARY SHALL BE ADJUSTED ANNUALLY ON JANUARY 1 OF
EACH YEAR TO COMPENSATE FOR CHANGES IN THE COST OF LIVING.  THE AMOUNT OF EACH
ANNUAL COST OF LIVING INCREASE SHALL BE TWICE THE RATE DETERMINED FOR SUCH
ANNUAL PERIOD BY THE “CONSUMER PRICE INDEX FOR URBAN WAGE EARNERS AND CLERICAL
WORKERS (ALL ITEMS) PUBLISHED BY THE BUREAU OF LABOR STATISTICS, U.S. DEPARTMENT
OF LABOR (1967 EQUALS 100).”


 


6.2  BONUSES.


 


(A)           EXECUTIVE SHALL BE ENTITLED TO A GUARANTEED BONUS OF ONE HUNDRED
FIFTY THOUSAND DOLLARS ($150,000.00) ON JANUARY 1 OF EACH YEAR DURING THE TERM
OF THIS AGREEMENT, PROVIDED THAT HE REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY
THROUGH EACH APPLICABLE DATE (THE “GUARANTEED BONUS”), WHICH SHALL BE PAID IN
ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND POLICIES NO LATER
THAN MARCH 15 OF THE YEAR FOLLOWING THE YEAR IN WHICH EXECUTIVE’S RIGHT TO SUCH
BONUS VESTS.


 


(B)           EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL PERFORMANCE-BASED
BONUS OF THREE HUNDRED AND FIFTY THOUSAND DOLLARS ($350,000.00) BASED UPON

 

4

--------------------------------------------------------------------------------


 


ACHIEVEMENT OF CERTAIN CRITERIA TO BE SPECIFIED BY THE COMPENSATION COMMITTEE OF
THE BOARD (“COMPENSATION COMMITTEE”), INCLUDING (WITHOUT LIMITATION) REVENUE AND
PROFITABILITY TARGETS AND/OR OTHER ORGANIZATIONAL AND STRATEGIC MILESTONES (THE
“PERFORMANCE BONUS”; AND TOGETHER WITH THE GUARANTEED BONUS, THE “BONUSES”). 
THE PERFORMANCE BONUS SHALL BE BASED UPON ACHIEVING PERFORMANCE OBJECTIVES
DURING EACH CALENDAR YEAR AND SHALL BE PAYABLE IN ACCORDANCE WITH THE COMPANY’S
NORMAL PAYROLL PRACTICES AND POLICIES NO LATER THAN MARCH 15 OF THE YEAR
FOLLOWING THE YEAR IN WHICH EXECUTIVE’S RIGHT TO SUCH BONUS VESTS.


 


6.3  STOCK OPTIONS.


 


(A)           EXECUTIVE SHALL BE PERMITTED TO PARTICIPATE IN ANY STOCK OPTION
AND SIMILAR PLANS AS ADOPTED BY THE COMPANY FROM TIME TO TIME FOR THE GRANT OF
STOCK OPTIONS AND OTHER EQUITY INCENTIVES TO THE COMPANY’S EMPLOYEES.  ON THE
FIRST BUSINESS DAY OCCURRING ON OR AFTER JANUARY 1 OF EACH YEAR DURING THE TERM
OF THIS AGREEMENT (SUBJECT TO EXECUTIVE’S CONTINUOUS EMPLOYMENT WITH THE COMPANY
THROUGH EACH SUCH ANNIVERSARY), THE COMPANY SHALL GRANT EXECUTIVE A STOCK OPTION
WITH A VESTING COMMENCEMENT DATE OF JANUARY 1 OF THE YEAR IN WHICH IT IS
GRANTED, WHICH WILL BE, TO THE EXTENT POSSIBLE UNDER THE $100,000 RULE OF
SECTION 422(D) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN
“INCENTIVE STOCK OPTION” (AS DEFINED IN SECTION 422 OF THE CODE), UNDER THE
COMPANY’S 2003 STOCK PLAN (THE “PLAN”) TO PURCHASE 360,000 SHARES OF THE
COMPANY’S COMMON STOCK (AS ADJUSTED FOR STOCK SPLITS AND STOCK COMBINATIONS THAT
MAY OCCUR AFTER THE DATE OF THIS AGREEMENT), WHICH EACH SUCH OPTION SHALL HAVE A
PER SHARE EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE OF THE COMPANY’S COMMON
STOCK ON THE APPLICABLE DATE OF GRANT (EACH AN “ANNUAL OPTION” AND COLLECTIVELY,
THE “ANNUAL OPTIONS”).  SUBJECT TO THE ACCELERATED VESTING PROVISIONS SET FORTH
HEREIN, EACH ANNUAL OPTION WILL VEST AS TO 1/12TH OF THE SHARES SUBJECT TO SUCH
OPTION EACH MONTH FOLLOWING ITS DATE OF GRANT, SO THAT EACH ANNUAL OPTION WILL
BE FULLY VESTED AND EXERCISABLE ONE YEAR FROM ITS GRANT DATE, SUBJECT TO
EXECUTIVE’S CONTINUOUS SERVICE TO THE COMPANY THROUGH EACH RELEVANT VESTING
DATE.  NOTWITHSTANDING THE ABOVE, IN THE EVENT OF A CHANGE IN CONTROL (AS
DEFINED IN SECTION 8.1 BELOW) OF THE COMPANY PRIOR TO THE GRANTING OF ALL ANNUAL
OPTIONS, AND THAT OCCURS WHILE EXECUTIVE REMAINS EMPLOYED HEREUNDER, THEN ALL
ANNUAL OPTIONS YET TO BE GRANTED THROUGH THE TERM OF THE AGREEMENT WILL
IMMEDIATELY BE GRANTED AND 100% OF THE THEN-UNVESTED SHARES SUBJECT TO ALL SUCH
ANNUAL OPTIONS WILL VEST AND BECOME EXERCISABLE.


 


(B)           ON THE ORIGINAL EFFECTIVE DATE, THE COMPANY GRANTED EXECUTIVE A
STOCK OPTION, WHICH IS, TO THE EXTENT POSSIBLE UNDER THE $100,000 RULE OF
SECTION 422(D) OF THE CODE, AN “INCENTIVE STOCK OPTION” (AS DEFINED IN
SECTION 422 OF THE CODE), UNDER THE PLAN TO PURCHASE 1,000,000 SHARES OF THE
COMPANY’S COMMON STOCK, WHICH SUCH OPTION HAS A PER SHARE EXERCISE PRICE EQUAL
TO THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK ON THE ORIGINAL EFFECTIVE
DATE (THE “PERFORMANCE OPTION” AND TOGETHER WITH THE ANNUAL OPTIONS, THE
“OPTIONS”).  THE PERFORMANCE OPTION SHALL VEST UPON THE COMPANY’S ACHIEVEMENT OF
THE FOLLOWING PERFORMANCE MILESTONES, SUBJECT TO EXECUTIVE’S CONTINUOUS
EMPLOYMENT WITH THE COMPANY THROUGH THE DATE ANY SUCH PERFORMANCE MILESTONE IS
ACHIEVED:

 

5

--------------------------------------------------------------------------------


 

·                  100,000 shares subject to the Performance Option will vest
upon the filing of the first IND of a drug derived from the “Montigen
acquisition;”

 

·                  100,000 shares subject to the Performance Option will vest
upon the filing of the second IND of a drug derived from the “Montigen
acquisition;”

 

·                  100,000 shares subject to the Performance Option will vest
upon the filing of the third IND of a drug derived from the “Montigen
acquisition;”

 

·                  100,000 shares subject to the Performance Option will vest
upon the acquisition of a corporate partner or licensee for one or more of the
drugs in the Company’s portfolio, providing the value of any such deal is
projected to exceed $10MM in combined up-fronts, R&D payments, milestones and
royalties to the Company throughout its course ;

 

·                  250,000 shares subject to the Performance Option will vest
upon the securing of a significant corporate partner for one or more of the
Company’s drugs or $25,000,000 in additional financing;

 

·                  100,000 shares subject to the Performance Option will vest
upon the Company achieving a cash-flow positive first year of operations;

 

·                  100,000 shares subject to the Performance Option will vest
upon the Company achieving a cash-flow positive second year of operations;

 

·                  150,000 shares subject to the Performance Option will vest
upon achievement of additional milestone(s) to be agreed upon with the Board,
including, but not limited to, acquisition of a company or drug that is assessed
to be value-enhancing by the Board.

 


(C)           EACH OPTION SHALL HAVE A TERM OF TEN (10) YEARS FROM ITS DATE OF
GRANT, SUBJECT TO EARLIER TERMINATION IN CONNECTION WITH EXECUTIVE’S TERMINATION
OF SERVICE TO THE COMPANY AS PROVIDED IN THE OPTION AGREEMENTS.  THE OPTIONS
WILL BE SUBJECT TO THE TERMS, DEFINITIONS AND PROVISIONS OF THE PLAN AND THE
STOCK OPTION AGREEMENTS TO BE EXECUTED BY AND BETWEEN EXECUTIVE AND THE COMPANY
(THE “OPTION AGREEMENTS”), ALL OF WHICH DOCUMENTS ARE INCORPORATED HEREIN BY
REFERENCE. NOTWITHSTANDING THE ABOVE, IN THE EVENT OF A CHANGE IN CONTROL (AS
DEFINED IN SECTION 8.1 BELOW) OF THE COMPANY PRIOR TO THE VESTING OF THE
PERFORMANCE OPTION AND THAT OCCURS WHILE EXECUTIVE REMAINS EMPLOYED HEREUNDER,
100% OF THE THEN UNVESTED

 

6

--------------------------------------------------------------------------------


 


SHARES SUBJECT TO THE PERFORMANCE OPTION SHALL IMMEDIATELY VEST AND BECOME
EXERCISABLE.


 


6.4  LIFE INSURANCE.  DURING THE TERM OF THE AGREEMENT, THE COMPANY WILL PAY THE
FULL PREMIUM ON A $4 MILLION KEY PERSON LIFE INSURANCE POLICY COVERING
EXECUTIVE.  EXECUTIVE WILL BE ENTITLED TO SELECT PERSONAL BENEFICIARIES FOR 50%
OF THE PROCEEDS OF THE INSURANCE POLICY.  THE COMPANY WILL PROVIDE EXECUTIVE
WITH ADDITIONAL CASH COMPENSATION AT THE END OF EACH CALENDAR YEAR TO FULLY
OFFSET TAXES ATTRIBUTABLE TO EXECUTIVE AS A RESULT OF PAYMENT OF THE LIFE
INSURANCE PREMIUMS BY THE COMPANY.


 


6.5  OTHER BENEFITS.  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN SUCH GROUP
LIFE, PENSION, DISABILITY, ACCIDENT, HOSPITAL AND MEDICAL INSURANCE PLANS, AND
SUCH OTHER PLAN OR PLANS WHICH MAY BE INSTITUTED BY THE COMPANY FOR THE BENEFIT
OF ITS EXECUTIVE EMPLOYEES GENERALLY, UPON SUCH TERMS AS MAY BE THEREIN PROVIDED
OF GENERAL APPLICATION TO ALL EXECUTIVE EMPLOYEES OF THE COMPANY AND SUCH OTHER
BENEFITS AS ARE MUTUALLY DEEMED APPROPRIATE BY THE COMPENSATION COMMITTEE AND
EXECUTIVE TO THE POSITION HELD BY EXECUTIVE AND TO THE DISCHARGE OF EXECUTIVE’S
DUTIES.  EXECUTIVE SHALL BE ENTITLED TO NOT LESS THAN TWENTY (20) BUSINESS DAYS’
VACATION PER YEAR, WITH REMUNERATION, WHICH SHALL BE COORDINATED WITH THE
VACATION PERIODS OF OTHER OFFICERS OF THE COMPANY IN A MANNER THAT WILL MINIMIZE
DISRUPTION OF THE COMPANY’S MANAGEMENT EFFORTS.


 


6.6  ADDITIONAL COMPENSATION      EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE
SUCH ADDITIONAL SALARY OR OTHER INCENTIVE COMPENSATIONS AS THE COMPENSATION
COMMITTEE MAY, IN ITS SOLE DISCRETION, DETERMINE FROM TIME TO TIME.


 


7.     EXPENSES.


 


7.1  AUTOMOBILE EXPENSE.   UP TO A MAXIMUM OF TWENTY FIVE THOUSAND DOLLARS
($25,000.00) ANNUALLY, THE COMPANY WILL LEASE AND PAY FOR THE MAINTENANCE OF AN
AUTOMOBILE SELECTED BY EXECUTIVE FOR HIS EXCLUSIVE USE.  THE COMPANY WILL ALSO
PAY FOR AUTOMOBILE INSURANCE FOR THE EXECUTIVE, UP TO A MAXIMUM OF FOUR THOUSAND
DOLLARS ($4,000.00) ANNUALLY.


 


7.2  BUSINESS EXPENSES.  THE COMPANY WILL PAY OR REIMBURSE EXECUTIVE FOR
REASONABLE TRAVEL, ENTERTAINMENT OR OTHER EXPENSES INCURRED BY EXECUTIVE IN THE
FURTHERANCE OF OR IN CONNECTION WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER IN ACCORDANCE WITH THE COMPANY’S ESTABLISHED POLICIES.  EXECUTIVE
SHALL FURNISH THE COMPANY WITH EVIDENCE OF THE INCURRENCE OF SUCH EXPENSES
WITHIN A REASONABLE PERIOD OF TIME FROM THE DATE THAT THEY WERE INCURRED.


 


7.3 RELOCATION EXPENSES.  IN THE EVENT EXECUTIVE UNDERGOES AN “INVOLUNTARY
TERMINATION” (AS DEFINED BELOW AND TO INCLUDE THE RESULT OF A MERGER OR
ACQUISITION IN WHICH EXECUTIVE IS NOT OFFERED FULL-TIME EMPLOYMENT AS CHAIRMAN,
PRESIDENT AND/OR CEO OF THE SURVIVING ENTITY), THE COMPANY WILL PAY OR REIMBURSE
EXECUTIVE FOR ALL REASONABLE RELOCATION EXPENSES INCURRED BY EXECUTIVE IN
CONNECTION WITH HIS AND HIS FAMILY’S RELOCATION FROM CALIFORNIA TO NEW YORK,
INCLUDING, BUT NOT LIMITED

 

7

--------------------------------------------------------------------------------


 


TO SHORT-TERM HOTEL COSTS OR APARTMENT RENTAL FOR EXECUTIVE FOR A PERIOD NOT TO
EXCEED SIX (6) MONTHS, HOUSE-HUNTING TRAVEL BY EXECUTIVE’S SPOUSE AND ALL
HOUSEHOLD GOODS MOVING COSTS.  THE TOTAL OF ALL SUCH AMOUNTS WILL NOT EXCEED
$75,000.00.  EXECUTIVE MUST SUBMIT A REQUEST FOR REIMBURSEMENT OF RELOCATION
EXPENSES NO LATER THAN THE DECEMBER 31 OF THE SECOND CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH EXECUTIVE UNDERGOES AN INVOLUNTARY TERMINATION AND THE
COMPANY WILL NOT REIMBURSE EXECUTIVE FOR ANY EXPENSES INCURRED AFTER SUCH DATE. 
THE COMPANY WILL REIMBURSE EXECUTIVE WITHIN NINETY (90) DAYS AFTER RECEIPT OF
EXECUTIVE’S REQUEST FOR REIMBURSEMENT.  THE COMPANY WILL PROVIDE EXECUTIVE WITH
ADDITIONAL CASH COMPENSATION AT THE END OF THE CALENDAR YEAR TO FULLY OFFSET
TAXES ATTRIBUTABLE TO EXECUTIVE AS A RESULT OF PAYMENT OF SUCH REASONABLE
RELOCATION EXPENSES BY THE COMPANY, WHICH SUCH AMOUNT WILL BE PAID TO EXECUTIVE
NO LATER THAN THE DECEMBER 31 OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR
IN WHICH EXECUTIVE PAYS THE TAX ON THE RELOCATION EXPENSES.


 


7.4  TERMINATION BENEFITS.  IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED BY THE COMPANY AS A RESULT OF AN “INVOLUNTARY TERMINATION” (AS
DEFINED BELOW) WITHIN ONE (1) YEAR FOLLOWING A “CHANGE IN CONTROL” (AS DEFINED
BELOW), EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE FOLLOWING SEVERANCE
BENEFITS:  (1) A LUMP SUM PAYMENT EQUIVALENT TO EIGHTEEN (18) MONTHS OF
EXECUTIVE’S THEN CURRENT BASE SALARY, WHICH SHALL BE PAID NO LATER NO LATER THAN
SEVENTY (70) DAYS FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT;
AND (2) A LUMP SUM PAYMENT EQUIVALENT TO ANY UNPAID AMOUNT OF THE BONUSES
REFERENCED IN SECTION 6.2, UP TO A MAXIMUM OF SEVEN HUNDRED FIFTY THOUSAND
DOLLARS ($750,000), WHICH SHALL BE PAID NO LATER NO LATER THAN SEVENTY (70) DAYS
FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT; AND (3) FULL
ACCELERATION OF THE VESTING OF ANY THEN UNVESTED STOCK OPTIONS HELD BY
EXECUTIVE.


 

If Executive’s employment with the Company is terminated by the Company as a
result of an Involuntary Termination prior to the occurrence of a Change in
Control, Executive may be eligible for severance benefits under the Company’s
Severance Benefit Plan for Officers, to the extent determined by the Board.

 

For the purposes of this Agreement, “Involuntary Termination” means (i) without
Executive’s express written consent, a material diminution of Executive’s
duties, position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction; (ii) without
Executive’s express written consent, a material diminution by the Company of
Executive’s base salary as in effect immediately prior to such reduction;
(iii) any material breach by the Company of any of the terms of this Agreement;
(iv) without Executive’s express written consent, the relocation of Executive to
a facility or a location more than fifty (50) miles from the current location of
the Company, which the Company and Executive agree would constitute a material
change in the geographic location at which Executive must perform services to
the Company, or (v) any purported termination of Executive other than for
“Cause” (as defined below).  Executive will not resign for an Involuntary
Termination without first providing the Company (x) with written notice within
ninety (90) days of the event that Executive believes constitutes an Involuntary
Termination specifically identifying the acts or omissions constituting the
grounds for an Involuntary Termination

 

8

--------------------------------------------------------------------------------


 

and (y) a reasonable cure period of not less than thirty (30) days following the
date of such notice.

 

For the purposes of this Agreement, “Change in Control” means the occurrence of
any of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; (ii) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; or (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least outstanding or by being converted into
voting securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

For the purposes of this Agreement, “Cause” means (i) any act of personal
dishonesty taken by the Executive in connection with his employment hereunder,
which is intended to result in personal enrichment of the Executive, (ii) the
Executive’s conviction of a felony, (iii) any act by the Executive that
constitutes material misconduct and is injurious to the Company, or
(iv) continued violations by the Executive of the Executive’s obligations to the
Company.

 


7.5  LIMITATION ON PAYMENTS.  IN THE EVENT THAT THE SEVERANCE AND OTHER BENEFITS
PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO EXECUTIVE, INCLUDING BUT
NOT LIMITED TO, THE ACCELERATED VESTING OF ANY STOCK OPTIONS PREVIOUSLY OR
HEREAFTER GRANTED TO EXECUTIVE, (I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE
MEANING OF SECTION 280G OF THE CODE, AND (II) WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE CODE (THE “EXCISE TAX”), THEN EXECUTIVE’S
BENEFITS UNDER THIS AGREEMENT SHALL BE REDUCED TO THE EXTENT NECESSARY IN ORDER
TO AVOID SUCH BENEFITS BEING SUBJECT TO THE EXCISE TAX.


 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

 

9

--------------------------------------------------------------------------------


 


7.6  SECTION 409A

 

(a)           Notwithstanding anything to the contrary in the Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination of employment (other than due to death), and the
severance payable to Executive, if any, pursuant to the Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following Executive’s termination of employment, then such
severance will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
termination of employment.  All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s termination of employment but
prior to the six (6) month anniversary of Executive’s termination of employment,
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. 
Each payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

(b)           Any amount paid under the Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of this Agreement.  Any amount
paid under the Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit will not
constitute Deferred Compensation Separation Benefits for purposes of this
Agreement.  For this purpose, “Section 409A Limit” means the lesser of two
(2) times: (A) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.

 

(c)           The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. 
Executive and the Company agree to work together in good faith to consider
amendments to the Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

 

10

--------------------------------------------------------------------------------


 


8.     ARBITRATION AND EQUITABLE RELIEF.


 


8.1  ARBITRATION.  IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
THE COMPANY’S PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE COMPANY’S PROMISE TO ARBITRATE ALL
EMPLOYMENT-RELATED DISPUTES AND EXECUTIVE’S RECEIPT OF THE COMPENSATION AND
OTHER BENEFITS PAID TO EXECUTIVE BY THE COMPANY, AT PRESENT AND IN THE FUTURE,
EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES CLAIMS OR DISPUTES WITH ANYONE
(INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
BENEFIT PAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT
OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH
OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION RULES SET FORTH IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH 1294.2, INCLUDING
SECTION 1283.05 (THE “RULES”) AND PURSUANT TO CALIFORNIA LAW.  DISPUTES WHICH
EXECUTIVE AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL
BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER THE STATE OR FEDERAL LAW, INCLUDING,
BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT,
DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.  EXECUTIVE
FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY
DISPUTES THAT THE COMPANY MAY HAVE WITH EXECUTIVE.


 


8.2  PROCEDURE.  EXECUTIVE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THAT THE NEUTRAL ARBITRATOR
WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL
HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT TO ANY PARTY TO THE ARBITRATION,
INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND MOTIONS TO
DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING.  EXECUTIVE ALSO AGREES
THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES, INCLUDING
ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW.  EXECUTIVE
UNDERSTANDS THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED
BY THE ARBITRATOR OR AAA, EXCEPT THAT EXECUTIVE SHALL PAY THE FIRST $125.00 OF
ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION HE INITIATES.  EXECUTIVE AGREES
THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER
CONSISTENT WITH THE RULES AND THAT TO THE EXTENT THAT THE AAA’S NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE
RULES SHALL TAKE PRECEDENCE.  EXECUTIVE AGREES THAT THE DECISION OF THE
ARBITRATOR SHALL BE IN WRITING.


 


8.3  REMEDY.  EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN EXECUTIVE
AND THE COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR AND BY THE RULES AND THIS
AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT
ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.  NOTWITHSTANDING, THE
ARBITRATOR

 

11

--------------------------------------------------------------------------------


 


WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY
POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A
POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


 


8.4  AVAILABILITY OF INJUNCTIVE RELIEF.  IN ADDITION TO THE RIGHT UNDER THE
RULES TO PETITION TO THE COURT FOR PROVISIONAL RELIEF, EXECUTIVE AGREES THAT ANY
PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHETHER EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF THIS AGREEMENT OR ANY OTHER AGREEMENT REGARDING
TRADE SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OF LABOR CODE 2870. 
EXECUTIVE UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT
WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN
INJUNCTION.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEY FEES.


 


8.5  ADMINISTRATIVE RELIEF.  EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT EXECUTIVE FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND
HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, OR THE WORKERS’
COMPENSATION BOARD.  THIS AGREEMENT, HOWEVER, DOES PRECLUDE EXECUTIVE FROM
PURSING COURT ACTION REGARDING ANY SUCH CLAIM.


 


8.6  VOLUNTARY NATURE OF THIS AGREEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE.  EXECUTIVE FURTHER ACKNOWLEDGES
AND AGREES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND HAS ASKED ANY
QUESTIONS NEEDED FOR EXECUTIVE TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING
EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT  EXECUTIVE IS
WAIVING HIS RIGHT TO A JURY TRIAL.  FINALLY, EXECUTIVE AGREES THAT HE HAS BEEN
PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF HIS CHOICE BEFORE
SIGNING THIS AGREEMENT.


 


9.     CONTRACT RENEWAL.  THIS AGREEMENT IS AUTOMATICALLY RENEWED FOR A
SUCCESSIVE THREE (3) YEAR TERM FROM THE ORIGINAL EFFECTIVE DATE UNLESS EITHER
PARTY GIVES THE OTHER PARTY THREE (3) MONTHS NOTICE PRIOR TO EXPIRATION OF THE
AGREEMENT OF THEIR INTENT NOT TO RENEW THE AGREEMENT.


 


10.  ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF (A) THE HEIRS, EXECUTORS AND LEGAL REPRESENTATIVES OF EXECUTIVE UPON
EXECUTIVE’S DEATH AND (B) ANY SUCCESSOR OF THE COMPANY.  ANY SUCH SUCCESSOR OF
THE COMPANY SHALL BE DEEMED SUBSTITUTED FOR THE COMPANY UNDER THE TERMS OF THIS
AGREEMENT FOR ALL PURPOSES.  AS USED HEREIN, “SUCCESSOR” SHALL INCLUDE ANY
PERSON, FIRM, CORPORATION OR OTHER BUSINESS ENTITY WHICH AT ANT TIME, WHETHER BY
PURCHASE, MERGER OR OTHERWISE, DIRECTLY OR INDIRECTLY ACQUIRES ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY.  NONE OF THE RIGHTS
OF EXECUTIVE TO RECEIVE ANY FORM OF COMPENSATION PAYABLE PURSUANT TO THIS
AGREEMENT SHALL BE ASSIGNABLE OR TRANSFERABLE EXCEPT THROUGH A TESTAMENTARY
DISPOSITION OR BY THE LAWS OF DESCENT AND DISTRIBUTION UPON THE DEATH OF
EXECUTIVE.  ANY ATTEMPTED ASSIGNMENT, TRANSFER, CONVEYANCE OR OTHER DISPOSITION
(OTHER

 

12

--------------------------------------------------------------------------------


 


THAN AS AFORESAID) OF ANY INTEREST IN THE RIGHTS OF EXECUTIVE TO RECEIVE ANY
FORM OF COMPENSATION HEREUNDER SHALL BE NULL AND VOID.


 


11.  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS CALLED
FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED
PERSONALLY OR THREE (3) DAYS AFTER BEING MAILED BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, PREPAID AND ADDRESSED TO THE PARTIES OR THEIR
SUCCESSORS IN INTEREST AT THE FOLLOWING ADDRESSES, OR AT SUCH OTHER ADDRESSES AS
THE PARTIES MAY DESIGNATE BY WRITTEN NOTICE IN THE MANNER AFORESAID:


 

If to the Company:

SuperGen, Inc.

 

4140 Dublin Blvd., Suite 200

 

Dublin, CA 94568

 

Attn:

Chief Financial Officer and

 

 

Chairman of the Governance

 

 

and Nominating Committee of

 

 

the SuperGen Board of Directors

 

 

 

If to the Executive:

James S. Manuso

 

8 Glen Alpine Drive

 

Piedmont, CA 94611

 


12.  SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION.


 


13.  ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE PLAN AND OPTION
AGREEMENTS, REPRESENTS THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
COMPANY AND EXECUTIVE CONCERNING EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH THE
COMPANY, AND SUPERSEDES AND REPLACES ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, INCLUDING, WITHOUT LIMITATION, THE ORIGINAL AGREEMENT, WHETHER
ORAL OR WRITTEN, CONCERNING EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH THE
COMPANY.


 


14.  WAIVER OF BREACH.  THE WAIVER OF A BREACH OF ANY TERM OR PROVISION OF THIS
AGREEMENT, WHICH MUST BE IN WRITING, WILL NOT OPERATE AS OR BE CONSTRUED TO BE A
WAIVER OF ANY OTHER PREVIOUS OR SUBSEQUENT BREACH OF THIS AGREEMENT.


 


15.  HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS USED IN THIS AGREEMENT ARE FOR
CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART OF THIS AGREEMENT.


 


16.  NO ORAL MODIFICATION, CANCELLATION OR DISCHARGE.  THIS AGREEMENT MAY ONLY
BE AMENDED, CANCELED OR DISCHARGED IN WRITING SIGNED BY EXECUTIVE AND THE
COMPANY.


 


17.  TAX WITHHOLDING.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL BE
SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.

 

13

--------------------------------------------------------------------------------


 


18.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF CALIFORNIA.


 


19.  ACKNOWLEDGEMENT.  EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO
DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM HIS PRIVATE ATTORNEY, HAS HAD
SUFFICIENT TIME TO, AND HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE
PROVISIONS OF THIS AGREEMENT, AND IS KNOWINGLY AND VOLUNTARILY ENTERING INTO
THIS AGREEMENT.


 


20.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND EACH
COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND WILL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SUPERGEN, INC.

 

JAMES S. MANUSO

 

 

 

 

 

 

 

By:

/s/ WALTER LACK

 

/s/ JAMES S. MANUSO

 

Walter Lack

 

 

 

Chairman, Governance &

 

 

 

Nominating Committee of the

 

 

 

SuperGen Board of Directors

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVENTIONS RETAINED AND LICENSED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME – EXEMPTION FROM AGREEMENT

 

(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

(1)   Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipate research or
development of the employer; or

 

(2)   Result from any work performed by the employee for the employer.

 

(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 

--------------------------------------------------------------------------------